In an action to recover damages for personal injuries, the defendant April B. Stoffel appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered September 8, 1999, as granted that branch of the motion of the defendants John DeVito and John Nicholas DeVito III which was for summary dismissing the cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
*421On their motion for summary judgment, the respondents established that after their vehicle came to a stop, the plaintiffs vehicle stopped behind it. The appellant’s vehicle then struck the plaintiffs vehicle, which caused it to hit the respondents’ vehicle. A rear-end collision with a stationary vehicle creates a prima facie case of liability against the operator of the moving vehicle unless he or she can come forward with an adequate, nonnegligent explanation for the collision (see, Mundo v City of Yonkers, 249 AD2d 522; Miller v Irwin, 243 AD2d 546; Parise v Meltzer, 204 AD2d 295). We agree with the Supreme Court that the appellant failed to come forward with an adequate, nonnegligent explanation for the accident. Thus, the respondents were properly awarded summary judgment. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.